COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Darrell J. Harper v. The State of Texas

Appellate case number:      01-20-00094-CV

Date Motion Filed:          March 30, 2020

Party Filing Motion:        Appellant, Darrell J. Harper


      It is ordered that the motion for rehearing is denied.


Judge’s signature: _____/s/ Sherry Radack_____
                    Acting individually  Acting for the Court

Panel consists of Chief Justice Radack and Justices Kelly and Goodman.

Date: ___April 7, 2020__